       Case 3:20-cv-08081-GMS Document 6 Filed 04/15/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Joseph Martin McGhee, et al.,                       No. CV-20-08081-PCT-GMS
10                    Plaintiffs,                        ORDER
11   v.
12   City of Flagstaff, et al.,
13                    Defendants.
14
15          Pending before the Court is Plaintiffs’ Amended Ex Parte Motion for Temporary

16   Restraining Order Without Notice and Application for Order to Show Cause Re: Issuance

17   of a Preliminary Injunction Against Defendants (Doc. 1-4) and Defendants’ Notice of
18   Pending Motion and Request for Case Status Conference (Doc. 5). The Court denies

19   Plaintiff’s Motion (Doc. 1-4) without prejudice and therefore finds Defendants’ Notice

20   (Doc. 5) moot.
21                                         BACKGROUND

22          Plaintiffs are former employees of unnamed restaurants located in Flagstaff,

23   Arizona. Plaintiffs initiated this action in Coconino County Superior Court alleging that
24   Defendants Governor Doug Ducey, in his official capacity, Mayor Coral Evans, in her

25   official capacity, and the City of Flagstaff deprived Plaintiffs of their constitutional rights

26   by declaring and enforcing state and local emergencies in response to the COVID-19

27   pandemic. The action was timely removed to this Court on April 8, 2020.

28          While the action was pending in the Coconino County Superior Court, Plaintiffs
       Case 3:20-cv-08081-GMS Document 6 Filed 04/15/20 Page 2 of 3



 1   filed a document titled “Plaintiffs’ Ex Parte Motion for Temporary Restraining Order
 2   Without Notice and Application for Order to Show Cause Re: Preliminary Injunction.”
 3   (Doc 1-7 at 22-68.) The state court issued an Order on March 20, 2020 denying the motion
 4   and application. (Doc. 1-7 at 78-81.) On March 24, 2020 Plaintiffs filed a second document
 5   titled “Plaintiffs’ Ex Parte Motion for Temporary Restraining Order Without Notice and
 6   Application for Order to Show Cause Re: Preliminary Injunction.” (Doc. 1-9 at 76-92.) On
 7   March 26, 2020, the state court denied the March 24 motion and application. (Doc. 1-6.)
 8   On March 25, 2020, Plaintiffs filed a third document titled “Plaintiffs’ Amended Ex Parte
 9   Motion for Temporary Restraining Order Without Notice and Application for Order to
10   Show Cause Re: Issuance of a Preliminary Injunction Against Defendants” (the “Present
11   Motion”) (Doc. 1-4; Doc 1-5.) The Present Motion was not addressed by the state court
12   and remains pending before this Court upon removal.
13          In the Present Motion, Plaintiffs request that the Court (1) restrain “Defendant
14   Ducey from enforcing any provisions of Executive Order # 2020-009, related to public
15   establishments”; (2) restrain “Defendants Flagstaff and Evans from enforcing any
16   provisions of Defendant Evans’ Proclamation Under Declaration Of Emergency Dated
17   March 15, 2020, related to public establishments”; and (3) enter an Order to Show Cause
18   why a preliminary injunction enjoining Defendants should not be issued. (Doc. 1-4 at 3.)
19                                         DISCUSSION
20          The Court may issue a temporary restraining order without notice only if “specific
21   facts in an affidavit or a verified complaint clearly show that immediate and irreparable
22   injury, loss, or damage will result to the movant before the adverse party can be heard in
23   opposition; and the movant’s attorney certifies in writing any efforts made to give notice
24   and the reasons why it should not be required.” Fed. R. Civ. P. 65(b). The issuance of ex
25   parte temporary restraining orders is “extremely limited” because “our entire jurisprudence
26   runs counter to the notion of court action taken before reasonable notice and an opportunity
27   to be heard has been granted both sides of a dispute.” Reno Air Racing Ass’n v. McCord,
28   452 F.3d 1126, 1131 (9th Cir. 2006) (quoting Granny Goose Foods, Inc. v. Teamsters, 415


                                                -2-
       Case 3:20-cv-08081-GMS Document 6 Filed 04/15/20 Page 3 of 3



 1   U.S. 423, 438–39 (1974)).
 2          In the Present Motion, Plaintiffs do not present specific facts to clearly show that
 3   irreparable injury will likely result to Plaintiffs before Defendants can be heard in
 4   opposition. Plaintiffs merely claim they are at “substantial risk” of eviction, damaged
 5   credit, loss of child custody, and emotional injuries. No facts demonstrating the likelihood
 6   or imminence of these alleged potential injuries are provided. Moreover, Plaintiffs plainly
 7   fail to provide any reason why notice should not be required. Because Plaintiffs failed to
 8   comply with requirements of Rule 65(b), the Present Motion is denied.
 9          IT IS HEREBY ORDERED that Plaintiffs’ Amended Ex Parte Motion for
10   Temporary Restraining Order Without Notice and Application for Order to Show Cause
11   Re: Issuance of a Preliminary Injunction Against Defendants, (Doc. 1-4), is DENIED
12   without prejudice. The Court will not consider the request for a temporary restraining order
13   until all defendants are served notice and have an opportunity to respond, or until Plaintiff
14   complies with Fed. R. Civ. P. 65(b) and presents specific facts that clearly show that
15   immediate and irreparable injury, loss, or damage will result to the movant before the
16   adverse party can be heard in opposition.
17          IT IS FURTHER ORDERED finding that Defendants’ Notice of Pending Motion
18   and Request for Case Status Conference (Doc. 5) as moot.
19          Dated this 15th day of April, 2020.
20
21
22
23
24
25
26
27
28


                                                  -3-
